AGREEMENT FOR THE ASSIGNMENT OF MINING AGREEMENTS




entered into by




Sunburst Mining de México S.A. de C.V.

(“Sunburst”),

as assignor,

represented by Francisco Ramon Quiroz Luna and Yadhira Rivera Balderrama.







Mexoro Minerals Ltd.

(“Mexoro”),

represented by Francisco Ramon Quiroz Luna,










Paramount Gold de México S.A. de C.V.

(“Paramount”),

as assignee,

represented by  Eduardo Robles Elías




and




Paramount Gold and Silver Corp.

(“PG&S”),

represented by Eduardo Robles Elias.




CLAUSES

(I)

PURPOSE OF THIS AGREEMENT  AND

DEFINITIONS

A)

This Agreement is entered into in order to formalize in a final Contract,
certain agreements reached by Sunburst, Paramount, PG&S, and Mexoro through a
Letter of Agreement, as defined in paragraph (B) numeral 5 (five) of this
clause.

B)

For all purposes hereof, the following terms, stated with an initial capital
letter, shall have the meanings attributed to them below, unless otherwise
stated through the word’s context:

1)

“Assets” refers to the Option Agreements, the Concessions under Option, the
Lots, Related Agreement, Permits, and all types of rights,





Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













interests or privileges directly or indirectly related to the agreements,
concessions, lots, permits, and covenants referred to under this numeral, and
any modification or addition the Assets have had to the Closing Date, but in all
cases, free of Liens, except for the Permitted Liens.

2)

“Affiliate” refers to an entity controlled by another o an entity that is also
controlled by the entity that controls the Affiliate, either through voting
rights or any type of contractual or business arrangement.

3)

“Astorga” refers to Rafael Fernando Astorga Hernández, a Mexican national born
in Chihuahua, on August 12 (twelve), 1940 (one thousand nine hundred
forty),married, occupation miner, with domicile at Calle Republica 706, Colonia
Panoramico, Chihuahua, Chihuahua.

4)

“Ayub” refers to Mario Humberto Ayub Touché, a Mexican national, born in
Chihuahua, Chihuahua, on September 12 (twelve), 1953 (one thousand nine hundred
fifty three), occupation mining entrepreneur, with elected domicile at Calle
Ramirez Calderon 1402, Colonia San Felipe, Chihuahua, Chihuahua 31203  and
married under the system of property owned separately by husband and wife.

5)

“Letter of Agreement” refers to the agreement referred to as Letter of
Agreement, executed by Sunburst and Mexoro on May 13 (thirteen), 2009 (two
thousand and nine), and by Paramount and PG&S on  May 19 (nineteen), 2009 (two
thousand and nine), a simple copy of which is added hereto as attachment “A”.

6)

“Closing”  refers to the execution, delivery and ratification of this Agreement
by all the contracting parties, before a Notary Public selected and paid by
Paramount, for all parties hereof, which shall take place on Boulevard Hidalgo
64 (sixty four), in Hermosillo, Sonora, at the latest at 10:00 (ten) hours in
the morning on June 30 (thirty), 2009 (two thousand and nine), and “Closing
Date” refers to the aforementioned June 30 (thirty), 2009 (two thousand and
nine). This Agreement may be executed by the representatives of Sunburst and
Mexoro in Chihuahua, Chihuahua, before a notary public selected and  paid by
Sunburst, and the representative of Paramount in Hermosillo, Sonora, before a
notary public selected and paid by Paramount, or in different copies thereof (or
counterparts), ratified before a Notary Public, in which case the “Closing











[2]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













Date” shall refer to the day on which it is executed and ratified before a
notary public by the last of the parties executing and ratifying it, and in
which case, the diverse counterparts thereof, taken jointly, shall constitute
and shall be deemed a sole instrument for all legal purposes.

7)

“Concessionaires” refers to the holders of the Concessions under Option.

8)

“San Francisco Concession” refers to the mining concession described in
attachment “B” hereof and the rights resulting thereof, without making a
distinction with respect to the title ownership and said rights.

9)

“San Antonio Concessions” refers to the mining concessions described in
attachment “C” hereof and the rights resulting thereof, without making a
distinction with respect to the title ownership and said rights.




10)

“Concessions” refers to the mining concessions described in attachment “D”
hereof and the rights resulting thereof, without making a distinction with
respect to the title ownership and said rights.

11)

“Concessions under Option” refers to the San Antonio and the Concessions and
those which, in a given case, may substitute these by reason of a decrease in
area, administrative correction, or any other reason or circumstance.

12)

“San Antonio Option Agreement” refers to the Exploration Agreement with Purchase
Option of the rights under concession entered into by MRT and Astorga on January
15 (fifteen), 2004 (two thousand and four), ratified before José R. Miller
Hermosillo, notary public number 2 (two), in and for Chihuahua, Chihuahua, on
February 12 (twelve), 2004 (two thousand and four), through which, among others,
Astorga granted to MRT the  right to explore the lots covered by the San Antonio
Concessions and the exclusive  option of acquiring the ownership title of the
San Antonio Concessions, a certified copy of which is added hereto as attachment
“E”,  and its amendments.

13)

“San Francisco Option Agreement” refers to the Exploration Agreement with
Purchase Option, entered into by Rachasa, as concessionaire, and MRT, as
explorer, on June 25 (twenty five), 2004 (two thousand and four), ratified
before Marcela Reyna Molinar, assigned to the office of notary public number 7
(seven), in and for Chihuahua, Chihuahua,  











[3]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













through which, among others, Rachasa granted to MRT the  right to explore the
lot covered by the San Francisco Concession and the exclusive  option of
acquiring the ownership title of the San Francisco Concession, registered under
document number 213 (two hundred thirteen), page 143 (one hundred forty three)
front side, of volume 18 (eighteen) of the Book of Mining Acts, Agreements and
Covenants,  in the Public Registry of Mining, a certified copy of which is added
hereto as attachment “E”.

14)

“Agreement” refers to the Exploration Agreement with Purchase Option, entered
into by Namiquipa, MRT, and Ayub as concessionaires, and Sunburst, as explorer,
on August 18 (eighteen), 2005 (two thousand and five), through which, among
others, Namiquipa, MRT, and Ayub granted to Sunburst the right to explore the
lots covered by the Concessions and the exclusive option of acquiring the
ownership title of the Concessions, a certified copy of which is added hereto as
attachment “G”.

15)

“Rachasa Agreement” refers to the Agreements for the Assignment of the Agreement
entered into by MRT, as assignor, Rachasa, as concessionaire, and Sunburst, as
assignee, on October 19 (nineteen), 2007 (two thousand and seven), through
which, among others, MRT, with Rachasa’s consent, assigned to Sunburst the San
Francisco Option Agreement, Rachasa Agreement which is registered under number
86 (eighty six), page 57 (fifty seven), back side, of volume 23 (twenty three)
of the Book of Mining Acts, Agreements and Covenants.

16)

“San Antonio Agreement” refers to the Agreements for the Assignment of the
Agreement entered into by MRT, as assignor, Astorga, as concessionaire, and
Sunburst, as assignee, on August 18 (eighteen), 2005 (two thousand and five),
through which, among others, MRT, with Astorga’s consent, assigned to Sunburst
the rights and obligations resulting from the San Antonio Option Agreement, San
Antonio  Agreement, a certified copy of which is added to this Agreement as
attachment “H”.

17)

“Option Agreements” refers to the San Antonio Option Agreement and the
Agreement.











[4]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













18)

“Agreement” or “this Agreement” shall refer to the Agreement for the Assignment
of Mining Agreements and its attachments, as it may be amended in writing by the
parties pursuant to its clause (IX)(D).

19)

“Escrow Agreement”, refers to the escrow agreement to be entered into by
Paramount, Sunburst and the “Depository” or Escrow Agent, set forth by clause
(IV)(E) hereof.

20)

“Depository” or Escrow Agent” refers to the Canadian law firm, Gowling Lafleur
Henderson, LLP, which shall act as the depository or escrow agent pursuant to
the Escrow Agreement.

21)

“Mexoro”, Sunburst’s controlling company, refers to Mexoro Minerals Ltd.,
organized or registered on August 27 (twenty seven), 1997 (one thousand nine
hundred ninety seven) pursuant to the laws of Colorado, United States of
America, identified with number 19971136742 (one nine nine seven one one three
six seven four two) at the Office of the Secretary of State of the State of
Colorado, United States of America.

22)

“Liens” refers to attachments, notices for attachment, judicial attachments,
notices for judicial attachments, limitations of ownership, mortgages, pledges,
depositories, preventive notations, notations of being object of a suit, defects
of title or ownership, oppositions, promises, options, trusts, royalties,
actions, lawsuits, claims, demands, judicial proceedings, arbitration
proceedings, administrative cancellation, nullity, inexistence proceedings or
proceedings of any other nature, expropriation proceedings, notices, orders,
liquidations, guidelines, injunctions, or other types of proceedings or
governmental acts, all of them underway, or threatened, and any other types of
obligations or liens.

23)

“Permitted Liens” refers to the royalties stated under clause (V)(D) hereof,
Ownership Payments, the Agreement, the San Antonio Option Agreement.

24)

“Mortgages” refers to (i) the industrial unilateral mortgage established by
Sunburst to the benefit of Paramount, among others, on the Concessions under
Option, formalized by  public instrument number 24,872 (twenty four thousand
eight hundred seventy two), volume 900 (nine hundred), executed before and
certified by attorney Francisco de











[5]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













Asís García Ramos, notary public number 9 (nine), in and for Chihuahua,
Chihuahua, on May 9 (nine), 2008 (two thousand and eight), registered under
electronic mercantile folio 24401*10 (twenty four thousand four hundred one
asterisk ten), in the Public Registry of Commerce of Chihuahua, Chihuahua, on
July 15 (fifteen), 2008 (two thousand and eight), and under number 38 (thirty
eight), page 23 (twenty three) back side to 24 (twenty four) back side of volume
24 (twenty four) of the Book of Mining Acts, Contracts, and Agreements of the
Public Registry of Mining, on July 28 (twenty eight), 2008 (two thousand and
eight); and (ii) the industrial unilateral mortgage established by Sunburst in
benefit of Paramount, among others, on the Concessions under Option, formalized
by public instrument number 25,163 (twenty five thousand one hundred sixty
three), volume 909 (ninety nine), executed before and certified by attorney
Francisco de Asís García Ramos, notary public number 9 (nine), in and for
Chihuahua, Chihuahua, on August 12 (twelve), 2008 (two thousand and eight),
registered under electronic mercantile folio 24401*10 (twenty four thousand four
hundred one asterisk ten), in the Public Registry of Commerce of Chihuahua,
Chihuahua, on August 25 (twenty five), 2008 (two thousand and eight), and under
number 133 (one hundred thirty three), page 78 (seventy eight) back side to 79
(seventy nine) back side of volume 24 (twenty four) of the Book of Mining Acts,
Contracts, and Agreements of the Public Registry of Mining, on September 29
(twenty nine), 2008 (two thousand and eight).

25)

“Lots” refers to the lots covered by the Concessions under Option.

26)

“MRT” refers to the Mexican business corporation organized by public instrument
number 330 (three hundred thirty), volume 16 (sixteen), executed before and
certified by Victor Emilio Anchondo Paredes, notary public number 29 (twenty
nine), in and for Chihuahua, Chihuahua, on July 1 (one), 1994 (one thousand nine
hundred ninety four), and registered under electronic mercantile folio number
19,147 (nineteen thousand one hundred forty six), of the SIGER (Registration
Procedure System) of the Public Registry of Commerce of Chihuahua, Chihuahua,
with registration date June 1 (one), 1994 (one thousand nine hundred ninety
four), and under number 139 (one hundred thirty nine), pages 176 (one hundred
seventy six) and 177 (one hundred seventy seven),











[6]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













volume 31 (thirty one) of the Book of Mining Corporations in the Public Registry
of Mining.

27)

“Namiquipa” refers to Compañía Minera de Namiquipa, S.A. de C.V., a party of the
 Guazapares Agreement.

28)

“Payments to the Proper5ty” refers to the payments related to the Concessions
under Option specified in clause (IV)(D)(1) hereof.

29)

“Paramount” refers to a Mexican business corporation organized under document
2,428 (two thousand four hundred twenty eight), Book One of Business
Corporations, executed before and certified by attorney Salomón Griego García,
notary public number one for commercial and administrative matters in and for
the State of Sonora, on January 12, (twelve), 2006 (two thousand and six), and
registered under electronic mercantile folio number 34781*7, (thirty four
thousand seven hundred eighty one asterisk seven), of the SIGER (Registration
Procedure System) of the Public Registry of Commerce of Hermosillo, with
registration date January 23 (twenty three), 2006 (two thousand and six), and
under number 11, page 6 (six) of volume XXXIX (thirty nine) of the Book of
Mining Corporations in the Public Registry of Mining.

30)

“Paramount Gold” or “PG&S”, that controls Paramount refers to Paramount Gold and
Silver Corp., organized or registered on March 29 (twenty nine), 2005 (two
thousand and five), pursuant to the laws of Delaware, United States of America,
file number 3947965 (three nine four seven nine six five) of the Office of the
Secretary of State of the State of Delaware, United States of America.

31)

“Beginning of the Commercial Production” refers to the first calendar day
following the first 30 consecutive calendar days of operation of any mill or any
other processing facility located in any of the lots covered by the Concessions
under Option, which mill or other processing facility has operated at an average
rate of at least 60% of its monthly design capacity (or at a less rater or
lesser production quantity, as is specified in an operation plan, as
constituting the Beginning of the Commercial Production) and  if no mill or any
other processing facility is located on any of the lots covered by the Mining
Concessions, after the completion of the first 30 consecutive calendar day
period during which ore or concentrate from such lots in a reasonably regular
manner for the











[7]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













purpose of generating income, nonetheless,  in the understanding that no period
of time during which the ore or concentrate from such lots is sent for sampling,
assaying, testing, analysis or evaluation purposes, and that no period of time
during which grinding operations for the purpose of initial refining or sizing
purposes, or grinding by pilot plants or test plants or mining test operations
shall be taken into account for determining the Beginning of the Commercial
Production.   

32)

“San Miguel Project” refers to the mining concessions over the lots described in
attachment “I” hereto.

33)

“Rachasa” refers to the Mexican business corporation organized originally as
Beneficiadora Metalúrgica del Mercado, S.A. de C.V. by public instrument number
4,943 (four thousand nine hundred forty three), executed before and certified by
Maria del Carmen Breach de Caballero, notary public number 16 (sixteen), in and
for Chihuahua, Chihuahua, on January 20 (twenty), 1990 (one thousand nine
hundred ninety), and registered under folio number 51 (fifty one) of book 492
(four hundred ninety two) of the Commerce Section of the Public Registry of
Commerce of Chihuahua, Chihuahua. Beneficiadora Matalúrgica del Mercado, S.A. de
C.V. changed its corporate name to Minera Rachasa, S.A. de C.V., by resolution
of its shareholders, formalized by public instrument number 3,419 (three
thousand four hundred nineteen) executed before and certified by Enrique Aguilar
Perez, notary public number 18 (eighteen) in and for Chihuahua, Chihuahua, on
October 15 (fifteen), 1993 (one thousand nine hundred ninety three), registered
under number 2,328 (two thousand three3 hundred twenty eight), on page 104 (one
hundred four) of volume 613 (six hundred thirteen) of the first book of the
commerce section of the Public Registry of Commerce of Chihuahua, Chihuahua.

34)

“Liabilities” refers to all types of obligations, liabilities, duties, burdens,
debts, or claims, either present or future, existing or contingent or potential;
pecuniary or of any other nature, administrative, fiscal, criminal, civil,
mercantile, or of any other type, of joint or separate compliance, primary, or
secondary, originated with or without fault or negligence or fraud, original or
derived, caused or not by civil illegality or unintentional tort, or by omission
or tolerance, contractual or imposed by the law, including by way of
illustration, but not by way of











[8]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













limitation, any obligation to pay lawyers’ fees and costs, expenses and
procedural damages, known or not, prior to or on the Closing Date.

35)

“Sunburst” refers to the Mexican business corporation organized by public
instrument number 9,912 (nine thousand nine hundred twelve), volume XXXVIII
(thirty eight), executed before and certified by Guilebaldo Flores Tirado,
notary public number 118, in and for Mazatlan, Sinaloa, on July 8 (eight), 2005
(two thousand and five), registered under electronic mercantile folio number
17658*2 (seventeen thousand six hundred fifty eight, asterisk two) of the Public
Registry of Commerce of Mazatlan, Sinaloa, on July 13 (thirteen), 2005 (two
thousand and five) and under certificate number 270 (two hundred seventy), page
135 (one hundred thirty five), back side of volume XXXVIII (thirty eight) of the
Book of Mining Corporations in the Public Mining Registry.

(II)

ASSURANCES AND STATEMENTS BY THE PARTIES

A)

Under oath of telling the truth, Sunburst and Mexoro jointly state and assure
Paramount as follows:

1)

Sunburst is the legitimate owner and exclusive holder of the Option Agreements.

2)

Sunburst is in full and unperturbed exercise of its rights and in full
compliance of its obligations pursuant to the Option Agreements, except for the
unpaid outstanding payments object of clause (IV)(D)(1) hereof.

3)

Sunburst, Mexoro, and the Assets are free and clear and exempt of Liens, with
the exception of the permitted Liens and the Mortgages and there is nothing that
could bring about the imposition, establishment or registration of Liens on any
of the Assets other than the Permitted Assets and the Mortgages.

4)

The Concessions under Option are current in the compliance of the obligations
imposed on their holders or whoever exercises the rights resulting thereof, by
the Mining Law and its Regulation, especially as regards the submittal of
reports proving mining works on the Lots and the payment of mining rights, all
of which was paid on April 30 (thirty), 2009











[9]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













(two thousand and nine), without detriment to Sunburst’s and Mexoro’s obligation
to be in compliance with respect to obligations originated or caused during the
entire period prior to the Date of Closing, obligation which they confirm in
this numeral.   

5)

Reports to evidence mining works submitted in relation to the Concessions under
Option, contain exact, true, and verifiable information and said information is
covered or proven by documentation that complies with all legal requirements and
such reports were submitted in a timely way before the Direction General of
Mines (the “DGM”), and the latter has not objected thereto due to any reason or
in any way whatsoever and due to said reports, the DGM has not made any
inspection, visit, or verification, nor has it begun any procedure and Sunburst
has no knowledge, nor any reason to foresee or anticipate that the DGM shall
perform an inspection, visit, or verification or procedure to assure the
compliance of obligations related to said reports, or, in case these were
performed, Sunburst and Mexoro have no knowledge, nor reasons to foresee or
anticipate that any of these actions by the DGM shall result in something
adverse to the Concessions under Option or the Concessionaires, or Paramount.

6)

There is no judicial, administrative, arbitral, or any other type of difference
or controversy, (i) between any of the Concessionaires or Sunburst and any of
the owners or holders of the surface land on which the Lots (“the Surface Land”)
are located; (ii) between some of the Concessionaires or Sunburst and some of
the owners or possessors of surface land, that would have to be passed to enter
or exit the Lots; and (iii) between any of the Concessionaires or  Sunburst and
any of the holders of mining concessions covering lots next or adjacent to the
Lots or among any of the Concessionaires or Sunburst and whoever has contractual
rights resulting from said mining concessions; and Sunburst foresees that there
shall be no such difference or controversy between Paramount and any of the
persons mentioned in the different subsections of this numeral 6 (six).

7)

The Concessionaires or Sunburst or Mexoro do not owe any amount nor must perform
any action they have promised to pay or execute or which they must pay or
execute, and which they have not paid or executed, to the benefit of any of the
persons stated under the immediate foregoing numeral, or to the benefit of other
persons that could be deemed











[10]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













damaged due to any omission of this type, and  the Concessionaires or Sunburst
or Mexoro are not failing to comply any other obligation or duty they have
agreed to comply or satisfy with any of the persons stated in the immediate
foregoing numeral.

8)

In the soil, subsoil, surface water streams or deposits, atmosphere, flora,
fauna, or other natural elements located on the Surface land, there are (i) no
conditions than can or may be deemed as an infringement of the Law of Ecological
Balance and Environmental Protection, its applicable regulations and the
official Mexican norms regarding the matter (that law, regulations and official
norms, referred to herein as “Environmental Law”); (ii) no conditions that
according to the Environmental Law requires rescue, rehabilitation or
reclamation o regulated abandonment in relation to the Surface Land and that
have not been executed or completed pursuant to what is ordered by the
Environmental Law; or (iii) any conditions that are or could be deemed and
infringement of the laws, rules, regulations or official Mexican norms
applicable to health, sanitation, industrial safety issues, explosives, or other
analogous matters; particularly, without detriment of the foregoing, in the
soil, subsoil, surface or underground water currents or deposits, the
atmosphere, flora, fauna, or other natural resources of the surface elements of
the Lots there are no toxic, radioactive, polluting, hazardous, noxious
infiltrations, wastes or substances that can harm the environment or live
beings, or containers or deposits or any other type with those toxic,
radioactive, polluting, hazardous, or noxious wastes or substances that can harm
the environment or live beings with respect to which no measures have been taken
or the actions set forth in the Environmental Law have not been executed.

9)

There are no administrative, judicial or any other type of proceedings tending
to investigate the condition of the Surface Land or its natural elements
(including, without being limited thereto, the air, subsoil, water, flora, and
fauna) where the Lots are located or its natural elements (including, without
being limited thereto, the air, subsoil, water, flora, and fauna) due to
violations to the Environmental Law, laws, regulations, or Mexican official
norms applicable in health, sanitation, industrial safety issues, explosives, or
other analogous matters, tending to sanction the owners or whomever works or has











[11]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













worked therein, due to violations of the Environmental Law or said provisions,
nor do Sunburst or Mexoro expect these to exist and to the best of their
knowledge, none of these violations have occurred and the Concessionaires and
Sunburst and Mexoro have not received any notification or notice, nor have they
become aware of any investigation related to the said condition; therefore,
Paramount shall not be bothered by any of such procedures.

10)

Sunburst is the legitimate and exclusive holder of the contracts and agreements
related to the Concessions under Option (the “ Related Agreements”) that are
described in attachment “J” hereto, effective to this date, and with respect
thereto, has not incurred any failure to comply, nor has given any cause or
reason for the rescission for any other concept, nor invalidity, non-existence,
inefficacy or deprivation of legal effects, nor is there any controversy or
difference with its contractual counterparts and it does not foresee there to be
any due to the assignment thereof to Paramount; furthermore, there is no
contractual or legal impediment for assigning the Related Agreements to
Paramount pursuant hereto.

11)

Sunburst is the legitimate and exclusive holder of the permits, licenses,
concessions, authorizations, consents, favorable environmental impact
resolutions, environmental risk assessments, authorizations for the change of
land use, concessions for the extraction, use, and  exploitation of underground
water, concessions for the use and exploitation of surface water, concessions
for the discharge of waste water, expert land use opinions and acts  of similar
authorities (the “Permits”) described in attachment “K” hereto, and with respect
thereto, it has not incurred any failure to comply, nor has given any cause for
the revocation, cancellation, termination or deprivation of legal effects
thereof due to any other legal concept; furthermore, there are no legal
impediments for assigning the permits to Paramount pursuant hereto.

12)

Mexoro is a corporation duly incorporated in Colorado, United States of America,
organized and validly existing pursuant to the laws of that State and is
lawfully capable to be a party of this agreement and to bind itself by its
terms.











[12]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













13)

Sunburst is a corporation duly incorporated, organized and validly existing
pursuant to the Mexican laws, and is a subsidiary whole owned and controlled by
Mexoro, and is lawfully capable to do business in Mexico.

14)

Sunburst and Mexoro have all the authorizations, corporate and statutory power
and capacity to enter into this Agreement, to be bound by its terms and to
comply with the obligations and duties acquired by reason thereof.

15)

Nothing legally prevents Sunburst and Mexoro from entering and complying the
stipulations of this Agreement. Sunburst and Mexoro have been duly authorized to
enter into this Agreement and to comply with the obligations and duties they
assume thereby, and none of said obligations and duties are incompatible or is
in conflict with or shall result in any violation of any stipulation or demand
of (i) their respective articles of incorporation or corporate bylaws, such as
these are presently or as these may amended in the future; (ii) any other
agreement or contract of which they presently are part jointly or separately, or
of which they may become part in the future; or (iii) the laws of Canada, the
United States of America or Mexico.

16)

This Agreement binds Sunburst and Mexoro in its most stringent terms and each
thereof, Sunburst and Mexoro has duly executed and delivered this Agreement.

17)

Namiquipa, MRT, and Ayub are the holders of record and beneficiaries of the
Concessions, which Concessions are free, clear and exempt of Liens, except as
refers to the royalties agreed to in the Agreement, Sunburst’s rights and unpaid
obligations pursuant to the Agreement and the Mortgages.

18)

Astorga is the holder of record and beneficiary of the Astorga Concessions,
which Concessions are free, clear and exempt of Liens, except as refers to the
royalties agreed to in the Astorga Agreement and the San Antonio Option
Agreement, as well as in regard to Sunburst’s tights and unpaid obligations
resulting from the Astorga Agreement and the San Antonio Option Agreement.

19)

The Assets have been described appropriately and accurately herein.











[13]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













20)

The Lots are duly located and identified on the land and properly marked
pursuant to sound mining practices, and according to the Mexican laws and
regulations.

21)

Attachment “L” hereto is an exact and accurate location map of the Lots.

22)

Sunburst has the option of becoming the holder of the Concessions, pursuant to
the Agreement and to the date of the execution hereof, said option is in force,
is lawfully exercisable; and is in good legal standing.

23)

Sunburst has the option of becoming the holder of the Astorga Concessions,
pursuant to the Astorga Agreement and the San Antonio Option Agreement and to
the date of the execution hereof, said option is in force, is lawfully
exercisable; and is in good legal standing.

24)

Sunburst and Mexoro have delivered to Paramount the entire information regarding
the legal entitlement, ownership, or possession of the Assets in possession or
control of Sunburst and Mexoro.

25)

Each, Sunburst and Mexoro delivered to Paramount all of the  reports to prove
works, data, reports, hyper spectral measuring data, analytical results and
interpretations, documents, maps, geological interpretations, competitive
intelligence, know how and similar information related to the Assets and the
Concessions under Option, under the control or in possession of Mexoro or
Sunburst and under the control or in possession of any of its contractors,
workers, consultants or similar.

B)

Under oath of telling the truth, Paramount states to Sunburst and Mexoro the
following:

1)

Paramount is a Mexican corporation duly incorporated, organized and validly
existing pursuant to the Mexican laws.

2)

Paramount has all the corporate and statutory authorizations, power, and
capacity to enter into this Agreement, bind itself by its terms and to comply
with the obligations and duties acquired thereby.

3)

Paramount has been duly authorized to enter into this Agreement and to comply
with the obligations and duties it assumes thereby and none of said obligations
and duties is incompatible or enters in conflict with  or











[14]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













shall result in any violation of any stipulation or demand of (i) its respective
articles of incorporation or corporate bylaws, such as these are presently or as
these may amended in the future; (ii) any other agreement or contract of which
it presently is part or of which it may become part in the future.

4)

This agreement has been duly executed and delivered by Paramount, and it binds
Paramount under its stringent terms.

5)   It knows the content hereof and commits stringently to comply the
obligations of which it is in charge, pursuant hereto.

C)

Under oath of telling the truth, PG&S states the following to Sunburst and
Mexoro:

1)    PG&S is an American corporation duly incorporated, organized, and validly
existing pursuant to the laws of the state of Delaware, United States of
America.

2)

PG&S has all the corporate and statutory authorizations, power and capacity to
enter into this Agreement.

3)

PG&S has been duly authorized to enter into this Agreement and none of the
provisions of this Agreement is incompatible or conflictive with or shall result
in any violation of any stipulation or demand of (i) its present articles or
incorporation or corporate bylaws, or such as the may be amended in the future;
or (ii) any other agreement or contract of which it is presently part or shall
be part of in the future.

4)

This Agreement has been duly executed and delivered by PG&S.




 (III)

VALUE OF ASSURANCES AND STATEMENTS OF THE PARTIES

A)

The parties warrant and commit to the truthfulness, completeness, and accuracy
of the assurances and statements they gave and made in clause II (two) hereof;
these are not simple general statements on benefits and damages that naturally
can result of these facts or the entering or not











[15]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













entering into this Agreement, or simple statements of facts or background
without any content as regards to obligations.




B)

For having been entered into committing to its truthfulness, completeness and
accuracy, the assurances and statements made have motivated the will and the
consent of the parties for entering into this Agreement.




C)

The parties know of no fact, event, or circumstance of a substantial nature that
they have not revealed to the other party and that they should have revealed in
order to provide the truthful, accurate, and complete assurances and statements
object of the immediately foregoing clause or to prevent these to be deceitful
or malicious and, particularly, Sunburst has not omitted to state, declare, or
assured anything that if stated, declared or assured would have motivated
Paramount not to enter into this Agreement or not to assume the obligations or
duties assumed thereby. Also, Paramount has not omitted to state or declare or
assure anything which, if stated, declared, or assured, would have motivated
Sunburst or Mexoro not to enter into this Agreement or not to assume the
obligations assumed hereby by Sunburst and Mexoro.




D)

The assurances and statements of the parties shall survive the exercise of the
rights granted to Paramount, and Paramount’s acquisition of any right or
interest over any of the Assets and, therefore, shall continue binding them and
shall equally survive and as such, shall commit binding the parties to any
lawsuit, action, or claim filed, or initiated, or that may arise due to the
failure to comply or attributed to the breach hereof or due to falseness,
incompleteness, or inaccuracy of any of the statements made.




E)

Sunburst and Mexoro jointly and severally shall indemnify and hold Paramount
harmless and free and exempt from damages and losses, costs, expenses, or
claims, including lawyers’ fees and procedural costs, expenses, and damages and
disbursements at any time, respectively sustained or incurred by Paramount as a
result of any misrepresentation or infringement or breach of the assurances or
statements granted or made by Sunburst or Mexoro or any stipulation contained in
this Agreement. Paramount shall indemnify and hold Sunburst and Mexoro harmless
and free and exempt from damages and losses, costs, expenses, or claims,
including lawyers’ fees and procedural costs, expenses, and damages and
disbursements at any time, respectively sustained or incurred by Sunburst and/or
Mexoro as a result of











[16]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













any misrepresentation or infringement or breach of the assurances or statements
granted or made by Paramount or any stipulation contained in this Agreement.

(IV)

ASSIGNMENT OF THE OPTION AGREEMENTS

A)

By reason of the considerations agreed to in its favor herein, Sunburst
irrevocably assigns to Paramount, and Paramount acquires from Sunburst

 1)

all the rights and obligations or duties resulting in favor of Sunburst from the
Agreement and its amendments, for which Sunburst and Paramount have the
irrevocable consent of Namiquipa, MRT, and Ayub;




2)

all the rights and obligations or duties resulting in favor of Sunburst from the
Astorga Agreement and the San Antonio Option Agreement and their amendments, for
which Sunburst and Paramount have the irrevocable consent of MRT, and Astorga;




3)

the Related Agreements and the Permits, as these are defined in clause
(II)(A)(10)(11) hereof and listed in attachments “J” and “K” hereof; and




4)

everything which de facto and de jure corresponds or is part of the Assets.




The assignments object of this clause IV (A), hereinafter shall be referred to
as the “Assignments”.




B)

Consequently of the Assignments,




1)

Paramount substitutes Sunburst in the exercise of all rights and in the
compliance of all obligations and duties resulting in favor of Sunburst from the
Agreement and its amendments; and




2)

Paramount substitutes Sunburst in the exercise of all rights and in the
compliance of all obligations and duties resulting in favor of Sunburst from the
Astorga Agreement and the San Antonio Option Agreement and their amendments;  














[17]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













nonetheless, in the understanding that the obligations or duties assumed by
Paramount pursuant to this clause and other clauses hereof, are solely and
exclusively those which result or originate as of the Closing Date and without
detriment of what has been agreed to in clause (VI) subsections (A),(B), (C),
and (D).




C)

Without prejudice of what has been agreed to in other portions hereof, Paramount
does not assume and shall not assume any of Sunburst’s or Mexoro’s liabilities,
or those of both parties, notwithstanding their nature, whether in reference or
related or not to any of the Assets, except in respect to the Permitted Liens.
Mexoro and Sunburst shall satisfy and comply with all their joint or separate
Liabilities in relation to the period prior to the Closing Date.




D)

Upon the execution and ratification hereof before a Notary Public, Sunburst and
Mexoro shall deliver to Paramount evidence in the sense that




1)

The sum of all payments related to the Concessions under Option that are owed to
the Closing Date and that shall be owed in the future to the Concessionaires to
exercise the option of acquiring the Concessions under Option,  owners, or
possessors of surface land, previous title holders of the Concessions under
Option or any other persons or entities that could have any interest or right
over any of the Assets or Lots or Surface land shall not exceed US$1,460,000
(one million four hundred sixty thousand dollars legal tender of the United
States of America), and these shall be as stated below (the “Payments for the
Ownership”):




Payments to Namiquipa, MRT, Ayub, and others in relation to the Agreement and
the Concessions:




Outstanding Payments for the Ownership

Original dates of payment

Sum in US$

November 30, 2005

$100,000

August 30, 2006

$60,000

August 30, 2007

$140,000

August 2, 2008

$110,000

August 2, 2009

$500,000

Total:

$910,000











[18]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.






















Payments to Astorga in relation to the San Antonio Option Agreement:




Outstanding Payments for the Ownership

Original dates of payment

Sum in US$

January 15, 2009

$50,000

January 15, 2010

$500,000

Total:

$550,000




      Total: $1,460,000




2)

The due date for all Payments for the Ownership has been deferred with the
Concessionaires’ irrevocable consent to the 37th (thirty seventh) month
following the Closing Date and the payments that must be made to the holders of
the Concessions under Option in exchange for having accepted said deferment (the
“Payments for Deferment”) shall be paid exclusively by Sunburst pursuant to the
Escrow Agreement; and




3)

All mining payments, minimum exploration disbursements, property taxes, payments
for the Concessions under Option, mining rights, costs related to the
preparation and submittal of reports to prove mining works to DGM, and all other
sums payable in relation to the Assets and Asset-related concessions, land, and
lots have been fully paid with respect to the period prior to the Closing Date.




E)

In consideration, in exchange for the Assignments, Paramount commits to pay to
Sunburst, US$3,700,000 (three million seven hundred thousand dollars legal
tender of the United States of America) (the “Purchase Price”), plus US$555,000
(five hundred fifty thousand dollars legal tender of the United States of
America), as Value Added Tax, subject to the following rules:




1)

On the Closing Date, Paramount shall deposit the Purchase Price, through an
electronic transfer, as well as the value added tax, to the escrow account of
Depository (or the Escrow Agent) designated by Paramount, at its sole
discretion, pursuant to section 4 (four) of the Letter of Agreement and the
Escrow Agreement entered into by Sunburst, Paramount, PG&S, Mexoro, and the
Depository (or Escrow Agent) in compliance of what has been agreed to in said
section 4 (four) hereof.











[19]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













2)

Prior to the Escrow Agent’s release of the balance remaining in the Escrow
Account, after having made all disbursements, deliveries or releases referred to
in subsections (a), (b), (c) and (d) of numeral 3 (three) of section (E) of
clause IV, Sunburst shall deliver to Paramount an invoice covering the Purchase
Price, which invoice shall comply with all legal requirements, including the
itemization of the Purchase Price and the corresponding value added tax.

3)

The Escrow Agent shall be authorized to deduct from the escrow account and to
pay all the sums described below:

a)

All the sums owed in relation to the Assets with respect to the period prior to
the Closing Date, as said sums are identified and quantified by Paramount based
on documentation and information provided by Sunburst, including, but not
limited thereto, those which must be paid in relation to mining rights and their
accessories, minimum exploration disbursements to maintain the Concessions under
Option and their accessories in force, property taxes for surface land and its
accessories, expenses and costs related to the preparation and submittal of
reports proving mining works to DGM and their accessories, fines or sanctions
due to the extemporaneous submittal to DGM of reports providing mining works and
their accessories, payments to owners or possessors of surface land and  their
accessories, payments to the holders of the Concessions under Option and their
accessories (other than those defined herein as “Payments for the Ownership”),
fees and expenses for landsmen or topographers, and their accessories, payments
to suppliers of services related to the Concessions under Option or the San
Antonio Agreement, or the Related Agreements and their accessories, payments
related to environmental permits, authorizations or licenses and their
accessories, payments to INDAABIN (previously CABIN) and their accessories, (but
excluding  Payments for the Ownership for US$1,460,000 [one million four hundred
sixty thousand dollars legal tender of the United States of America],as these
were defined previously);

b)

An amount equal to the sum of the Payments for Deferment, as defined in clause
(IV)(D)(2), shall be withheld by the Escrow Agent immediately after the Closing
Date and shall be paid by the Escrow











[20]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













Agent to the respective Concessionaires in monthly installments for a 36 (thirty
six) month period following the Closing Date;

c)

The amount of US$37,500 (thirty seven thousand five hundred dollars, legal
tender of the United States of America) which is equal to the value added tax
which Paramount paid or shall pay to Rachasa over the US$250,000 (two hundred
fifty thousand dollars, legal tender of the United States of America), which at
the same time constitute the purchase price of the San Francisco Concession paid
by Paramount to Rachasa. The Escrow Agent shall deliver or release the amount of
US$37,500 (thirty seven thousand five hundred dollars, legal tender of the
United States of America) to Paramount at Paramount’s sole petition, if the
Mexican Tax Administration System does not return or refund to Paramount, or
does not allow Paramount to credit or to make fiscal use in any other way, of
such value added tax paid by Paramount to Rachasa and Paramount shall not be
committed to litigate or file and objection regarding the denial of the Tax
Administration Service;

d)

The portion of the reasonable fees and expenses payable to the Escrow agent that
corresponds to Sunburst, as agreed to herein; and

e)

The balance remaining in the escrow account, after making the disbursements,
deliveries or releases referred to in subsections (a), (b), (c) and (d) of this
numeral 3 (three), shall be paid to Sunburst on the date on which

i)

Paramount has received the official confirmation that the assignment of the
Agreement in its favor has been registered in the Public Registry of Mining,
with the corresponding notation or assignment of the Concessions in favor of
Paramount;

ii)

Paramount has received the official confirmation of the registration in the
Public Registry of Mining of the agreement through which Rachasa transferred to
Paramount the title ownership of the San Francisco Concession, which was entered
into by Rachasa and Paramount, with the











[21]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













corresponding notation or assignment of the San Francisco Concession in favor of
Paramount;

iii)  

Paramount has received the official confirmation of the registration of the
transfer of title of the San Antonio Concession in its favor, in the Public
Registry of Mining, with the corresponding notation or assignment of the Astorga
Concession in favor of Paramount;

iv)

all other Sunburst’s and Mexoro’s obligations and duties to be complied after
the Closing Date that have been complied at Paramount’s satisfaction, acting
reasonably.

Upon the registrations object of numerals (i) (one), (ii) (two), and (iii)
(three) of this subsection (d), the Concessions under Option, the Option
Agreements, the Rachasa Agreement, the San Francisco Agreement, the Agreement
and the Astorga Agreement must be free, clear and exempt of Lines, except for
the Permitted Liens and the Mortgages, as they may apply respectively.

f)

The terms and conditions of the appointment of the escrow agent and the deposit
of the funds contemplated hereunder shall be set forth in broader detail in an
Escrow Agreement (the “Escrow Agreement”) to be entered into by Sunburst,
Paramount, Mexoro, PG&S, and the Escrow Agent that shall contain the standard
terms and conditions for agreements of this type. Each, Paramount and Sunburst,
shall be liable for half of the fees and expenses for the escrow agent, pursuant
to the Escrow Agreement.

F)

If at any time before May 13 (thirteen), 2012 (two thousand and twelve),
Paramount,




1)

is sold through the sale of shares or through the sale of substantially all of
its assets; or

2)

Initiates the Beginning of the Commercial Production at the San Miguel Project,

the Sales Price for the Assets shall be deemed increased from US$3,700,000
(three million seven hundred thousand dollars legal tender of the United











[22]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













States of America) to US$5,300,000 (five million three hundred thousand dollars
legal tender of the United States of America), and Sunburst shall receive the
additional sum, equal to US$1,600,000 (one million six hundred thousand dollars
legal tender of the United States of America) payable from the proceeds of any
of such sales within a 30 (thirty) calendar day period following the day on
which said proceeds are actually and effectively received by the seller, or in a
three year period, in equal monthly installments, in case the Commercial
Production is the hypothesis being up-dated. Paramount shall pay the value added
tax resulting from the Sales Price increase agreed to herein.

Paramount shall notify Sunburst that the sale set forth in subsection (F),
numeral 1 (one) of this clause has been the object of a contract, within a 30
(thirty) calendar period following said event.  

Before Paramount pays Sunburst the additional sum referred to in the immediately
foregoing paragraph, Sunburst shall issue and deliver to Paramount the invoice
or invoices it must issue and deliver to it, that complies or comply with all
legal requirements, including the itemization of the Purchase Price and the
corresponding value added tax.

(V)

SUSPENSIVE CONDITIONS

The Closing, and consequently, the mandatory nature of this Agreement, is
subject to the compliance of the following suspensive conditions agreed to which
shall inure to Paramount’s benefit and which shall be complied at Paramount’s
satisfaction:

A)

all government or regulatory approvals, authorizations or consents,
dispensations or exemptions thereof, in relation to the execution of this
Agreement shall have been obtained as regards the transfer or assignment of the
Permits to Paramount and all waiting periods prescribed in the laws shall have
elapsed, and authentic copies of the government approvals, authorizations, or
consents or exemptions or dispensations of reference shall be delivered to
Paramount, when these have to be obtained by Sunburst o Mexoro;











[23]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













B)

all the authorizations or approvals from boards of directors and shareholders
meetings shall have been obtained and authentic copies of the public instruments
formalizing said meetings shall be delivered to Paramount;

C)

all the approvals required from the brokerage firms or “security exchanges”
shall be obtained and authentic copies thereof shall be delivered to Paramount,
whenever these must be obtained by Sunburst or Mexoro;

D)

royalties on net smelter returns agreed to in the San Antonio Option Agreement,
the San Francisco Option Agreement and the Agreement shall  be decreased from
2.5% (two point five percent) to 2% (two percent), and an evidencing proof of
said decrease shall be delivered to Paramount. In exchange for said decrease in
regard to the Concessions, Paramount shall pay US$50,000 (fifty thousand dollars
legal tender of the United States of America) to Sunburst on the Closing Date,
plus the corresponding value added tax, against Sunburst’s delivery of a
fiscally acceptable invoice;

E)

Sunburst shall have obtained from Namiquipa, MRT, and Ayub and shall have
delivered to Paramount and PG&S, the written, irrevocable and unconditional
waiver from Namiquipa, MRT, and Ayub (i) to the right of first refusal or
preference they have or could have to enter into this Agreement instead or in
substitution of Paramount and PG&S; and (ii) to any other right of first refusal
or preference which Namiquipa, MRT, and Ayub have or could have to acquire from
any of them, other rights or privileges related to the Guazapares Agreement or
the Guazapares Concessions.

F)

Sunburst shall obtain and deliver to Paramount and PG&S certifying proof, in the
opinion of Paramount and PG&S, that at the date of entering into this Agreement,
Ayub is married under the system of separate ownership by husband and wife.    

G)

Sunburst shall obtain the consents and approvals from the holders of the
Concessions under Option, the holders of the San Antonio Agreement, Astorga’s
spouse, the owners or possessors of the surface land on which the Lots are
located or the surface land that must be crossed to enter and exit the Lots (and
the respective spouses of said owners and possessors), of Sunburst’s contractual
counterparts in the Related Agreements (and the respective spouses of said
contractual counterparts) and the authorities that issued the Permits;

H)

Sunburst shall deliver to Paramount estoppel certificates, acceptable to
Paramount in content and form, from (i) each of the Concessionaires who











[24]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













are holders of the Concessions under Option and the Assets (and their respective
spouses, except if married under the system of separate ownership of property by
husband and wife and this fact is proven at Paramount’s entire satisfaction);
(ii) the holders of the Option Agreements (and Astorga’s spouse) and the holders
of the San Antonio Agreement (and Astorga’s spouse); and (iii) the owners or
possessors of the surface land on which the Lots are located and the owners or
possessors of the surface land , that must be crossed to enter and exit the Lots
(and the respective spouses of said owners and possessors). in which said
 owners or possessors state, among others, that their contracts or agreements
with Sunburst are in full force; that Sunburst has not incurred breach thereof;
and that Sunburst does not owe them any amount whatsoever and that they agree to
the assignment of said agreements or contracts to Paramount or the entity the
latter may designate, without any need of Paramount or Sunburst paying any sum
to any of the holders of said agreements or contracts. The estoppel certificates
issued by the holders of the Concessions under Option (and Astorga’s spouse),
the Option Agreements (and Astorga’s spouse), and the San Antonio Agreement (
and Astorga’s spouse) shall, among others, respectively confirm (i) the status
of the Concessions under Option, the Option Agreements, and the San Antonio
Agreement; (ii) that Sunburst has not failed to comply with any term,
stipulation or condition of the Option Agreements and the San Antonio Agreement;
(iii) the status of the outstanding payments to the date of the certificates,
pursuant to the Option Agreements and the San Antonio Agreement; (iv) that the
Payments for the Ownership shall not exceed US$1,460,000 (one million four
hundred sixty thousand dollars legal tender of the United States of America) and
that the obligation to pay said amount has been deferred to the 37th (thirty
seventh) month following the Closing Date; (v) that upon Paramount’s payment of
the Payment for the Ownership US$1,460,000 (one million four hundred sixty
thousand dollars legal tender of the United States of America), Paramount shall
have acquired the exclusive title ownership of the Concessions and the Astorga
Concessions, subject solely to the payment of a 2% (two percent) royalty on net
smelter returns. Certificates issued and delivered to the holders of the
Concessions under Option shall furthermore state that in exchange for deferring
the Payment for the Ownership for the 37th (thirty seventh) month following the
Closing Date, they shall receive in full agreement, the Payments for Deferment
from Sunburst, such as these are defined in clause (IV)(D)(2) hereof, without
being entitled to any additional amount in exchange for said deferment from
either Sunburst, Mexoro, Paramount, or PG&S. Moreover, the persons or











[25]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













entities that execute and deliver said certificates (hereinafter, the
“Certificates”) shall provide their consent to the transfer of the Option
Agreements and the San Antonio Agreement to Paramount and Paramount’s exercise
of the option to purchase the Concessions under Option;    

I)

The Assets shall be clear, free and exempt of Liens, with the exception of the
Permitted Liens and other Liens that Paramount may accept expressly in writing;

J)

PG&S shall deliver to Sunburst, through the Escrow Agent referred to in Clause
IV (four), subsection (E) hereof, original petitions addressed to the Public
Registry of Commerce and the Public Registry of Mining, so that these may cancel
the Mortgages, original petitions which the Escrow Agent shall deliver to
Sunburst upon the full payment of the unpaid principal, in accordance therewith
and the documents whose payments were guaranteed thereby, plus an 8% (eight
percent) annual interest rate, calculated as of April 30 (thirty), 2009 (two
thousand and nine), or credit the unpaid principal and interests against the
Purchase Price payable on the Closing Date. The delivery of the petitions for
the cancellation set forth herein shall be made in accordance with what is
agreed to in the Escrow Agreement;

K)

Paramount shall be satisfied with its due diligence investigation, including,
without being limited thereto, those which are performed to make sure that all
mining payments, minimum exploration disbursements, property taxes, and mining
rights have been paid by Sunburst, and to make sure that all reports proving all
works related to the Assets and the Concessions under Option  have been prepared
and submitted to DGM in a timely manner, all of this with respect to the period
preceding the Closing Date;

L)

Sunburst’s main legal counsel shall issue, execute, and deliver to Paramount the
original of his legal expert opinions that Sunburst and the Assets are in full
force and compliance, in good legal standing and free, clear, and exempt of
Liens, with the exception of the Permitted Liens and Mortgages, and such legal
opinions shall be at Paramount’s satisfaction; nonetheless, Paramount’s
acceptance of the legal opinions shall not imply a waiver of Paramount’s rights
or privileges and shall not release Sunburst and said main legal counsel from
any liability;

M)

Sunburst and Mexoro shall deliver to Paramount a certificate executed by the
sole administrator or the respective members of the board of directors of
Namiquipa, MRT, and Sunburst, in which they certify and spread upon the record,
under oath of telling the truth that (i) the approvals or authorizations











[26]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













granted by the meetings of shareholders, board of directors, or sole
administrators of said corporations, respectively, for entering into the Letter
of Agreement and the execution and delivery of the Certificates, were granted in
stringent compliance of the corporate bylaws of said corporations and the legal
norms applicable thereto; (ii) the authorizations or approvals stated in numeral
(i) one of this subsection (K) have not been modified, revoked, terminated, or
deprived of effects by any other legal means; (iii) the shareholders, members of
the board of directors, or sole administrators that granted the authorizations
or approvals stated in numeral (i) (one) of this subsection (K), actually were
shareholders, members of the board of directors, or sole administrators of the
referred corporations and that the appointment of said board members and sole
administrators was done pursuant to the respective corporate bylaws and the law;
(iv) and that the persons that shall execute this Agreement and those who
executed the Certificates for said respective corporations, are representatives,
agents, or officers duly appointed and authorized and that their appointments
and powers have not been revoked, terminated, rescinded, restricted, or modified
in any way whatsoever, and that said persons have not resigned and waived their
respective offices, appointments and powers;

N)

Sunburst and Mexoro shall have delivered to Paramount all data, original
 assays, certificates and reports, record of drill holes and core reports, hyper
spectral measurement data, and analytical results and interpretations,
documents, maps, geological interpretations, competitive intelligence, know hoe
and similar information related to the Assets;

O)

Paramount shall have received from  Sunburst or Mexoro the original documents
proving mining works submitted to the Closing Date with respect to the
Concessions under Option and the original copy of the vouchers for the payments
of mining rights for the Concessions under Option assessed as of their
respective issuance dates, the former including the report submitted for year
2008 (two thousand and eight) and the latter, including the receipt for the
payment of mining rights assessed for the first semester of 2009 (two thousand
and nine), and Paramount shall have received from Sunburst or Mexoro, certified
copies of the documents, invoices, and vouchers of any other type that evidence
that the investments reported in the respective reports to evidence mining works
were actually performed;  

P)

Paramount shall have received from Sunburst or Mexoro original copies of the
up-dated certificates issued by the Public Registry of Mining, evidencing that











[27]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













the Concessions under Option are free and clear of Liens, except for the
Mortgages that shall be cancelled pursuant to clause (V)(I) hereof; and

Q)

Paramount shall have received from Sunburst or Mexoro original copies of
up-dated certificates of compliance of obligations issued by the competent
agencies of the Direction General of Mines, evidencing that the Concessions
under Option are current in the submittal of reports proving mining works and in
the payment of mining rights.

R)   Paramount shall have received from Sunburst or Mexoro, originals or
certified copies of the powers of attorney or other documents that evidence in a
certifying way, in Paramount’s opinion, that the persons that executed this
Agreement in representation of Sunburst and Mexoro were duly designated and that
they had sufficient powers to bind Sunburst and Mexoro pursuant to the terms
hereof.

S)

Paramount shall have received from Sunburst or Mexoro, the registration data of
the San Antonio Option Agreement in the Public Mining Registry;

T)  

Paramount shall have received from Sunburst or Mexoro, the registration data of
the Guazapares Agreement in the Public Mining Registry;

U)

Paramount shall have received from Sunburst or Mexoro the registration data of
the San Antonio Agreement in the Public Mining Registry;

V)  

Paramount shall have received from Sunburst or Mexoro a certified copy of the
articles of incorporation and corporate bylaws of Compañía Minera de Namiquipa,
S.A. de C.V. and its amendments, with the registration data thereof in the
Public Registry of Commerce and the Public Mining Registry;

W)

Paramount shall have received from Sunburst or Mexoro the registration data in
the Public Mining Registry of the articles of incorporation and the public
instrument that formalized the change of name of Rachasa from its original name
to Minera Rachasa, S.A. de C.V. and a certified copy of said public instruments;

X)

Paramount shall have received from Sunburst or Mexoro, certified copies of the
Permits;

Y)

Paramount shall have received from Sunburst or Mexoro, certified copies of the
Related Agreements;

Z)

Paramount shall have received from Sunburst or Mexoro, an executed and duly
formalized original of the contract or agreement through which the holders of
the Guazapares Concessions accepted a decrease of the 2.5% (two











[28]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













point five percent) royalty which they have a right to according to the
Guazapares Agreement, to 2% (two percent) and accepted to defer the payment of
what is owed to them pursuant to the Guazapares Agreement, to the 37th (thirty
seventh) month following the Closing Date, with the data  of registration of
said agreement or contract in the Public Mining Registry;




AA)

Paramount shall have received from Sunburst or Mexoro, an executed and duly
formalized original of the contract or agreement through which Astorga accepted
a decrease of the 2% (two percent) royalty which he has a right to according to
the San Antonio Option Agreement, to 1.5% (one point five percent) and accepted
to defer the payment of what is owed to him pursuant to the San Antonio Option
Agreement, to the 37th (thirty seventh) month following the Closing Date, with
the data  of registration of said agreement or contract in the Public Mining
Registry;  

BB)

The Related Agreements shall have been registered in the National Agrarian
Registry and Sunburst and Mexoro shall have delivered to Paramount certifying
evidence of said registration, jointly with the originals of the Related
Agreements thus registered.  




 (VI)




OBLIGATIONS TO INDEMNIFY




A)

Sunburst and Mexoro, jointly and severally shall hold Paramount harmless from
complaints, accusations, charges, claims, proceedings, lawsuits, sanctions,
liabilities, orders for closure or suspension of activities, fines and sentences
directly or indirectly related to workers and personnel used in the execution of
works in any of the Lots prior to the Closing Date, among which, by way of
illustration, but not by way of limitation, are obligations related to the
respective labor benefits, the Mexican Social Security Institute, the Institute
for the National Workers’ Housing Fund, retirement savings funds, and the
withholding and submittal or payment of any tax type generated by reason of said
labor relations; Sunburst and Mexoro shall indemnify Paramount for damages and
shall compensate it for losses sustained by Paramount directly or indirectly
related to the failure to comply any of such obligations; and Sunburst and
Mexoro shall reimburse Paramount procedural fees and costs and expenses it paid
to defend itself from said lawsuits,











[29]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













accusations, charges, claims, proceedings, lawsuits, sanctions, liabilities,
orders for the closure or suspension of activities, fines, and sentences.

For no reason and under no circumstance whatsoever shall it be deemed that
 Paramount is substituting or shall substitute any person or entity that has
performed works in any of the Lots prior to entering into this Agreement, as
employer  in its labor relations, nor shall it be deemed that it is assuming the
compliance of any of said obligations under a different concept or means. In
case the substitution of the employer were to operate by law, Sunburst and
Mexoro agree to reimburse and shall reimburse Paramount, within a 5 (five)
calendar day term following the date on which Paramount may so require, the
amounts paid by Paramount for labor obligations and obligations related labor
obligations not complied by the employer that Paramount has substituted by
mandate of the law, plus accessories, and fees and costs and procedural expenses
paid by Paramount in relation to said substitution of employer, plus interests
at the legal rate.




B)

Paramount shall hold Sunburst and Mexoro harmless from complaints, accusations,
charges, claims, proceedings, lawsuits, sanctions, liabilities, orders for
closure or suspension of activities, fines and sentences directly or indirectly
related to workers and personnel used in the execution of works in any of the
Lots as of the date on which this Agreement becomes binding, among which, by way
of illustration, but not by way of limitation, are obligations related to the
respective labor benefits, the Mexican Social Security Institute, the Institute
for the National Workers’ Housing Fund, retirement savings funds, and the
withholding and submittal or payment of any tax type generated by reason of said
labor relations; Paramount shall indemnify Sunburst and Mexoro for damages and
shall compensate Sunburst and Mexoro for losses sustained by them directly or
indirectly related to the failure to comply any of such obligations; and
Paramount shall reimburse Sunburst and Mexoro procedural fees and costs and
expenses these have paid to defend themselves from said lawsuits, accusations,
charges, claims, proceedings, lawsuits, sanctions, liabilities, orders for the
closure or suspension of activities, fines, and sentences.

For no reason and under no circumstance whatsoever shall it be deemed that
Sunburst and Mexoro are substituting or shall substitute any person or entity
that has performed works in any of the Lots as of the date on which this
Agreement became binding, as employer in their labor relations, nor shall











[30]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













these be deemed assuming the compliance of any of said obligations under a
different concept or means. In case the substitution of the employer were to
operate by law, Paramount agrees to reimburse and shall reimburse Sunburst and
Mexoro, within a 5 (five) calendar day term following the date on which Sunburst
and Mexoro may so require, the amounts paid by Sunburst and Mexoro for labor
obligations and obligations related labor obligations not complied by the
employer that Sunburst and Mexoro have substituted by mandate of the law, plus
accessories, and fees and costs and procedural expenses paid by Sunburst and
Mexoro in relation to said substitution of employer, plus interests at the legal
rate.







C)

Sunburst and Mexoro, jointly and severally, (i) shall hold Paramount harmless
from complaints, accusations, charges, claims, proceedings, lawsuits, sanctions,
liabilities, orders for closure or suspension of activities, fines and sentences
directly or indirectly related to the actual or alleged failure to comply the
obligations of Sunburst, Mexoro, the Concessionaires, or any other person
(including contractors or subcontractors) for works executed in any of the Lots
prior to the Closing Date, set forth in the Environmental Law, and set forth in
other ecological balance and environmental protection, health, safety,
explosives, land use set of laws or codes, and to other matters directly or
indirectly related to works executed in any of the Lots prior to the date on
which this Agreement becomes mandatory; (ii) shall indemnify Paramount for
damages and compensate for losses sustained by Paramount directly or indirectly
in relation to the failure to comply any of said obligations; and (iii) shall
reimburse Paramount procedural fees and costs and expenses it paid to defend
itself from said lawsuits, accusations, charges, claims, proceedings, lawsuits,
sanctions, liabilities, orders for the closure or suspension of activities,
fines, and sentences.




Paramount assumes the same liabilities as regards Sunburst, Mexoro and the
Concessionaires for acts or works performed on the Lots for the duration  of the
options in case Paramount does not exercise said options.




D)

At all times and for their own expense, Sunburst and Mexoro, jointly and
severally shall defend Paramount, its successors and assigns against any person
that alleges better rights on or in relation to any of the Assets.




(VII)











[31]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.
















ASSIGNMENT OF RIGHTS AND OBLIGATIONS AND SECURITY




A)  

As of now Sunburst and Mexoro irrevocably authorize Paramount to assign some or
all of the rights and obligations or duties resulting from this Agreement, to an
Affiliate, without the need of an agreement or any further or additional
consent, Paramount having no further obligation or duty than to inform Sunburst
and Mexoro, within a  30 (thirty) calendar day term following the date on which
the assignment has taken place, (i) of the name or corporate name of the
assignee; (ii) the date of the assignment; (iii) the business address of the
assignee; and (iv) the name of the assignee’s representative with whom Sunburst
y Mexoro shall deal everything related to said assignment. The assignment
referred to in this subsection shall fully (in case of a total assignment) or
partly (in case of a partial assignment) release Paramount from the obligations
it assumes under this Agreement. This Agreement shall inure to the benefit of
and shall be binding for the parties hereof and their respective successors and
permitted assignees. Despite that which has been set forth in this subsection
(A), Paramount shall not assign its obligation to pay Sunburst the additional
sum set forth in clause IV (four), subsection (F) hereof.




B)

Sunburst and Mexoro shall not be entitled to assign the rights and obligations
or duties resulting from this Agreement, either in part or in full, and any
assignment by Sunburst or Mexoro (or both) in violation of that which has been
agreed to in this subsection shall not be binding upon, or opposable for
Paramount. Nonetheless, Sunburst may assign or put up as collateral the balance
remaining in the escrow account set forth in clause IV (four), subsection
(E)(3)(d), committing to inform Paramount (i) the name or corporate name of the
assignee; (ii)  the date of the assignment; (iii) the business address of the
assignee; and (iv) the name of the assignee’s representative with whom Paramount
shall deal everything related to said assignment, within a 30 (thirty) calendar
day period following the date on which the assignment has taken place.   




C)

Paramount may secure this Agreement and the rights resulting hereof without
requiring an additional consent or agreement by Sunburst or Mexoro (and from
both) for such purpose.




(VIII)











[32]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













CONFIDENTIALITY

A)

The parties shall keep the content and the execution hereof and all data,
reports, records, and other information which shall be put in their possession
by the other party by reason of this Agreement and shall cause their
shareholders, directors, officers, representatives, employees, and other persons
related thereto keep the content and the execution hereof and all data, reports,
records, and other information which shall be put in their possession by the
other party by reason of this Agreement as strictly confidential, unless
information related to or acquired due to the activities conducted pursuant
hereto has to be provided (i) to their employees, representatives, contractors,
subcontractors, and consultants to the degree in which it may be necessary to
aid them in their due diligence investigations or to comply with the obligations
or duties of the parties hereto, provided the person, firm, company or other
entity has agreed to subject to this confidentiality provision and the party
disclosing said information assumes its responsibility to the other for any
breach of this duty of confidentiality by the person, firm, company or other
entity to which said disclosing party had disclosed said confidential
information; (ii) to the stock exchange, fiscal, administrative, judicial, or
arbitral authorities or officials, pursuant to the law; (iii) to banks or other
financial entities or parties interested in financing the works that Paramount
has a right to execute pursuant to this Agreement; (iv) to good faith third
parties interested in acquiring the rights, duties and obligations resulting in
favor of Paramount from this Agreement; (v) to the general public pursuant to
the laws and rules that govern the placement or sale of stock or negotiable
instruments in stock markets in Mexico or abroad; and (vi) the accountants and
consultants of the parties, subject to what has been agreed to in this clause.

B)

The filing of this Agreement and its amendments or additions in the Public
Registry of Mining and other public registries in order to record it, shall not
be deemed a breach of the duty of confidentiality stipulated in this clause.

(IX)




OTHER STIPULATIONS














[33]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













A)

This Agreement substitutes, cancels, supersedes, terminates and annuls the
effects of any agreements, letters of agreement, contracts, letters of intent,
and agreements of any other type entered into in relation to the object of this
Agreement on a date prior to the execution hereof, except for the Letter of
Agreement which this Agreement develops and elaborates on in greater detail and
profusion. It is not the parties’ intent for this Agreement to be discrepant,
inconsistent or conflicting with the Letter of Agreement. If this Agreement is
discrepant, inconsistent or conflicting with the Letter of Agreement, the Letter
of Agreement shall prevail. The fact that the Letter of Agreement has been
developed and prepared in greater detail and profusion herein shall not be
deemed a discrepancy, inconsistency or in conflict with the Letter of Agreement.




B)

All obligations, duties and commitments assumed by the parties are contained and
comprised exclusively herein and in the Letter of Agreement. There are no verbal
covenants or understandings prior or contemporary to the execution of this
Agreement or the Letter of Agreement that binds the parties in any sense
whatsoever.




C)

Each, Sunburst and Mexoro shall execute and deliver to Paramount as many
additional documents or instruments as Paramount might request them to  execute
and deliver if necessary in Paramount’s exclusive opinion, so that this
Agreement may be registered in the Public Registry of Mining and in other public
registries, so that the rights granted by this Agreement to Paramount may be
acknowledged by government authorities or private parties and, in general, so
that the purposes hereof, as stated in the agreement’s clauses and in those of
the Letter of Agreement, may be attained and materialized and in all these
cases, Sunburst and Mexoro shall act with diligence and good faith, including,
but without being limited to documents or instruments required, in Paramount’s
opinion, for the Permits and Related agreements object of this subsection, to be
duly acknowledged and registered  in favor of Paramount, as assignee or
beneficiary thereof; nevertheless, the additional documents or instruments
object of this subsection shall not be a part of the suspensive conditions for
the Closing.

D)

No amendments, supplements, restatements, reforms, or additions hereto shall be
mandatory or executable coactively if not in writing and signed by all the
parties.














[34]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













E)

Titles or headings used herein are solely for ease of reading, but do not
determine, affect, restrict, or expand the scope of the rights and obligations
or duties resulting from this meeting of the wills.




F)

For the purposes hereof, “Business days” shall be those that are not mandatory
holidays pursuant to the Federal Mexican Labor Law. When the last day of a term
set forth herein to make a payment is a mandatory holiday pursuant to said law,
the payment shall be made on the business day immediately thereafter. For the
purposes hereof, “Calendar days” shall be all days of the normal calendar. In
this Agreement, “Months” shall refer to thirty calendar day periods whenever
these are not calculated as of the first day of the corresponding calendar
month.




G)  

In the negotiation and execution hereof there has no fraud, bad faith, violence,
illegality, injury, error, reverential fear, disability or any other defect
affecting the will or the consent of the contracting parties.

H)

The parties categorically state that they do not have any action for the
non-existence, invalidity, nullity or lack of force hereof or any other similar
ones tending to deprive the Agreement of its effects or to release said parties
from the Agreement’s binding nature and that they irrevocably waive those
actions which in a given case they may have to obtain any of declarations
stated.

I)

There is no injury in particular. The considerations agreed to herein are fair,
equitable, and commercial. Despite the foregoing, the parties irrevocably waive
any action or right which, in a given case, they would have to demand the
non-existence, nullity, rescission, lack of force, or deprivation of legal
effects of this Agreement, by objective or subjective or any other type of
injury.

J)

All consents, authorizations, permits, waivers, agreements, acknowledgements,
confirmations and pacts given and agreed to herein are deemed irrevocable,
despite the fact that in some cases this may not be stated expressly.

K)

Disbursements which pursuant to this agreement should be made by any of the
contracting parties shall be deemed exclusively at their expense, that is,











[35]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













the party incurring such disbursements shall not have any right to compensation,
prorating, reimbursement, or refund for any other concept.

L)

During the discussion and acceptance of the terms, conditions, and clauses
hereof, and at the time of its execution, ratification and acknowledgement, the
parties were advised by their own legal counsels who explained the scope and the
legal consequences of its content duly and sufficiently.

M)

Sunburst, Paramount, PG&S, and Mexoro mutually acknowledge their legal existence
and subsistence, as well as the appointments and the powers and authority of
those who enter into this agreement in their respective representation, since
their legal counsels had before them and analyzed the documents that evidence
it.

N)

None of the parties or their Affiliates shall make any public announcement in
relation to the execution of this Agreement or the negotiations related thereto,
without the prior written approval of the other party, unless said public
announcement is mandatory pursuant to the applicable law. Provided said
announcement is required by the applicable law, the party committed to provide
it shall inform the other party of the content of the proposed announcement and
shall make all commercially reasonable efforts to obtain the approval of the
announcement from the other party, approval which shall not be unreasonable
withheld.

Ñ)

Each party shall be responsible for its own internal costs and legal,
accounting, and professional fees incurred in relation to the negotiations,
preparation, and execution hereof. Any payment related to registrations or
disbursement payable to any authority, government or regulatory agency shall be
borne by Sunburst.

O)

None of the parties shall be deemed as having waived the exercise of any of its
rights pursuant to this Agreement, unless the waiver is provided in writing. No
waiver with respect to any instance involving the exercise of a right shall be
deemed as a waiver with respect to any other instance that involves the exercise
of this right or with respect to any other right.

P)

Each provision hereof is deemed different and divisible or separable. If any
provision hereof is or would be deemed illegal, invalid, or unenforceable in any
of its parts or as a whole, in any jurisdiction by a court of competent
jurisdiction, the illegality, invalidity or unenforceability of said provision
shall











[36]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













not affect the legality, validity or enforceability of the remaining provisions
hereof or the legality, validity, or enforceability of this provision in any
other jurisdiction.

Q)

All representations, assurances, obligations and liabilities made, granted,
acquired or contracted by Sunburst through and by reason of this Agreement and
under the laws applicable to it, shall be deemed and understood as joint and
several representations, assurances, obligations, and liabilities of Mexoro and
Sunburst, that is, demandable from Mexoro and Sunburst, jointly or separately,
or successively for all legal purposes, and shall be deemed complied  and
satisfied only at Paramount’s full satisfaction. The lack of compliance and
satisfaction of said obligations and liabilities by Sunburst or the inexact,
incomplete or untimely compliance, or the incompleteness, inaccuracy, or lack of
truthfulness of said representations and assurances, at Paramount’s sole
opinion, shall give Paramount actions, rights, recourses, and privileges against
Mexoro or against Sunburst or against Sunburst and Mexoro simultaneously,
without any restriction whatsoever. The exercise of any action, right, recourse,
or privilege against any of Sunburst or Mexoro shall not release the other and
Paramount shall not file suit or demand first one and then the other, or in any
determined order.

R)

All de facto and de jure representations, assurances, and assertions of the
contracting parties hereof shall be deemed made and granted to the best of the
knowledge of the party that made or granted it, that is, after and as a result
of a due, diligent and exhaustive inquiry, verification, and documentary and
official confirmation conducted with the best of its available resources,
methods and staff and with the intention of not stating, assuring, or asserting
things or situations that do not strictly adhere to the truth and that are
substantially in agreement with the highest evidentiary standards.

(X)

DOMICILES

All notices, notifications or communications that are or should be given in
relation hereto shall be delivered, made or sent in writing to the following
domiciles:











[37]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













A)

If for Sunburst and Mexoro: Calle General Retana 706, Col. San Felipe,
Chihuahua, Chihuahua 31203. To the attention of: Francisco Ramon Quiroz Luna.




B)

If for Paramount or PG&S: Bulevar Hidalgo 64, Colonia Centenario, Hermosillo,
Sonora, 83260. To the attention of; Eduardo Robles Elías.

C)

Unless otherwise set forth herein, notices and communications shall be deemed
effective on the business day following that on which these have been
convincingly received at the respective aforementioned domiciles,
notwithstanding if they are actually and effectively received by the addressee.
If mail is used, notices and communications always shall be sent by certified
mail return receipt requested.

D)

Notices, notifications, or communications may be delivered to or made by whoever
these are addressed to in any place where the addressee, its attorney in fact or
representative with sufficient powers is located, although it may not be the
domicile set forth in this clause and notices, notifications, or communications
thus delivered shall have the same value and force as if delivered at the
domicile set forth in this clause.

E)

Judicial notices shall be served at the place set forth by the law and shall be
deemed effective where and when and under the conditions established in the law.

F)

While the parties do not set forth a domicile other than the one stated in this
clause, notices, notifications, and communications respectively given, made or
sent to the domicile set forth in this clause, shall produce full effects,
despite the fact that effectively and actually the parties no longer have the
domiciles stated in this clause. Notices for the change of domicile shall become
effective on the fifteenth calendar day following the date on which said notices
take effect pursuant to this clause. Every new domicile of the parties
established for the ends and purposes of this clause shall be located in Mexico
and shall be precise in regard to street name, street number or building,
apartment or suite number or letter (in a given case), city area or urban
development, city and zip code.

(XI)











[38]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.













CONTROVERSIES OR DISPUTES AND APPLICABLE LAW




A)

The parties subject to the exclusive jurisdiction and competence of the courts
of the Province of Ontario, Canada, which shall know and resolve any action,
measure or legal petition whose direct or indirect cause is this Agreement,
including, but not limited to, those related to its existence, validity,
interpretation, and compliance and they clearly, expressly, and precisely waive
the jurisdiction and competence of other judges or courts that could correspond
to them due to their domiciles, location of the administration or the main
business establishment of the parties, contacts with other jurisdictions or
doctrines or similar principles, object of this Agreement, territory, or any
other present or future reasons, causes or circumstances.




B)

The laws of the Province of Ontario and the applicable federal laws of Canada
shall govern all controversies arising in relation to the existence, validity,
interpretation, and compliance hereof and the obligations, duties and
responsibilities of the parties, including their mandatory enforcement, with the
exclusion of the norms of said laws that establish a jurisdiction or competence
other than the one agreed to in the foregoing subsection and with the exclusion
of the norms of said right that establish that this Agreement is subject to a
system of laws other than the one set forth at the beginning of this subsection.
Despite what has been established in this subsection, all issues that may arise
in relation to the Concessions under Option themselves and in relation to the
interests and rights resulting from said Concessions under Option, the Option
Agreements, and the Astorga Agreement, shall be governed by and resolved
pursuant to the applicable Mexican laws.

The parties execute this Agreement in full agreement therewith, being well
informed of its scope and legal content and make it mandatory in all legal
aspects. They execute five counterparts thereof, each of which shall be deemed
an original which shall have the same value and effect.














[39]







Agreement for the assignment of mining agreements

entered into by Sunburst Mining de México S.A. de C.V.,

Mexoro Minerals Ltd., Paramount Gold de México S.A. de C.V., and

Paramount Gold and Silver Corp.


























______________________________

Sunburst Mining de México S.A. de C.V.,

represented by Francisco Ramon Quiroz Luna and Yadhira Rivera Balderrama,
executed in Chihuahua, Chihuahua, on June 26, 2009













____________________________

Paramount Gold de México S.A. de C.V.,

represented by Eduardo Robles Elias, executed in Hermosillo, Sonora, on  June
26, 2009







_________________

Mexoro Minerals Ltd.,

represented by Francisco Ramon Quiroz Luna, executed in Chihuahua, Chihuahua, on
June 26, 2009










______________________________

Paramount Gold and Silver Corp.,

represented by Eduardo Robles Elias, executed in Hermosillo, Sonora, on  June
26, 2009


























[40]





